Citation Nr: 0915816	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alopecia areata.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include arthritis.

4.  Entitlement to service connection for a right shoulder 
disorder, to include arthritis.

5.  Entitlement to service connection for a left knee 
disorder, to include arthritis.

6.  Entitlement to service connection for cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
November 1968, including a year in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and alopecia areata are 
addressed in the REMAND portion of the decision below and the 
two issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The appellant submitted a VA Form 21-526 in May 1991; he 
did not claim or report any lumbar spine, right shoulder or 
left knee condition; nor did he report any abdominal cysts.

2.  The appellant submitted a VA Form 21-526 in April 2002; 
he did not claim or report any lumbar spine, right shoulder 
or left knee condition; nor did he report any abdominal 
cysts.

3.  The appellant was treated on one occasion for a complaint 
of low back pain while he was on active duty; this resolved 
without any sequelae.

4.  The appellant was treated on two occasions for a 
complaint of shoulder pain while he was on active duty; this 
resolved without any sequelae.

5.  The appellant was treated on one occasion for a complaint 
of a bite on the shoulder while he was on active duty; this 
resolved without any sequelae.

6.  The appellant was treated on one occasion for a complaint 
of left knee pain while he was on active duty; this resolved 
without any sequelae.

7.  No arthritis of the lumbar spine, right shoulder or left 
knee was clinically demonstrated within one year after the 
appellant's discharge from service.

8.  The current medical evidence does not reflect a diagnosis 
of, or treatment for, any chronic lumbar spine, right 
shoulder or left knee condition.

9.  The appellant was treated on one occasion for a complaint 
of cyst-like protuberances of his lower abdominal wall while 
he was on active duty; this resolved without any sequelae.

10.  The current medical evidence does not reflect a 
diagnosis of, or treatment for, any chronic cyst condition of 
the appellant's lower abdominal wall.


CONCLUSION OF LAW

Service connection for a lumbar spine disorder, a right 
shoulder disorder, a left knee disorder and cysts of the 
lower abdominal wall is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in November 2004 (prior to the initial AOJ decision in 
this matter).  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate the service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his service connection claims.

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d).  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of record that establishes 
that the appellant has been treated for any chronic lumbar 
spine disorder since his separation from service in November 
1968; the same is true for the claimed right shoulder 
disorder, left knee disorder and abdominal cysts.  The 
appellant maintains that he currently has each of these 
conditions and that each condition is linked to his service, 
but there is no evidence of record to establish that the 
appellant has the medical expertise that would render 
competent his statements as to the proper etiology of any 
current lumbar spine, right shoulder, left knee or abdominal 
cyst disorder.  The record does not establish that the 
appellant or his representative has the medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

In this case, VA obtained and reviewed the appellant's 
service medical treatment records.  VA and private medical 
treatment records were also obtained and associated with the 
claims file.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the appellant of such 
information concerning ratings and effective dates, because 
the appellant's service connection claims are being denied, 
the questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the Veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant complained of a painful left knee in 
January 1967; the pain was described as being located on the 
lateral side of the knee joint.  No diagnosis was rendered.  
(The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001)).  The appellant reported, in June 
1967, that his right shoulder hurt.  An injury from a car 
accident prior to service was noted.  In November 1967, the 
appellant complained of possible warts on his stomach.  On 
physical examination, small cyst-like protuberances were 
noted on the appellant's lower abdominal wall.  The clinical 
impression was infected cyst, possibly sebaceous.  No further 
mention of the condition is found the service medical 
records.  Also in November 1967, the appellant complained of 
pain in his back and shoulder (which shoulder was not 
specified).  On physical examination, there were minor spasms 
of the parascapular muscles, but there was no limitation of 
motion.  In December 1967, the appellant reported that 
something had bit him on the shoulder (right or left not 
specified); physical examination revealed no evidence of a 
bite or scratch.  The service medical treatment records do 
not contain any further complaints concerning the low back, 
the right shoulder or the left knee.  In October 1968, the 
appellant underwent a separation examination.  The associated 
report of medical examination indicates that the appellant's 
spine, musculoskeletal system and skin had each been found to 
be clinically normal on examination. 

The earliest post-service treatment record in the claims file 
is dated in February 1991; it is from a private hospital.  
The record indicates that the appellant had come for 
treatment of a skin condition of his hands.  The appellant 
made no mention of any problems with cysts on his abdominal 
wall and there were no clinical findings on examination 
pertinent to cysts on the lower abdominal wall.  Subsequent 
treatment records from private physicians, including 
dermatologists, reveal treatment for eczema, tinea pedis and 
dermatitis from 2002 onward.  There are no clinical findings 
related to cysts of the lower abdominal wall, sebaceous or 
otherwise.  In addition, these private medical records 
contain no mention of any lumbar spine, low back, right 
shoulder or left knee complaints or disorders.

Review of the appellant's VA medical treatment records, dated 
between 2002 and 2008, does not reveal any diagnosis of any 
cyst condition of the appellant's lower abdominal wall.  Nor 
is there any mention of any low back, right shoulder or left 
knee complaints, problems, findings or diagnoses.  The 
appellant's VA medical records include a diagnosis of 
arthritis, but the affected anatomic area is not specified.  
The appellant did seek treatment, in December 2002, for left 
arm and shoulder pain.  The appellant had lifted a heavy 
object (grill) which had fallen onto his shoulder.  
Radiographic examination of the left shoulder revealed 
degenerative changes; however, there is no radiographic 
evidence of record of any arthritis of the lumbar spine or 
the right shoulder or the left knee.  In October 2004, the 
appellant again sought treatment for severe pain in his left 
shoulder, but he did not mention any problems with his lumbar 
spine, right shoulder or left knee.  

In order for service connection to be warranted for a claimed 
condition, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Furthermore, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must find that the service medical records, as a 
whole, provide evidence against each of the appellant's 
claims, indicating low back, right shoulder and left knee 
pain, as well as abdominal wall cysts, that all resolved in 
service many years ago.  The absence of any diagnosis of the 
claimed conditions in the intervening years after service up 
to the present constitutes negative evidence tending to 
disprove the assertion that the appellant incurred any such 
chronic condition during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any one of the claimed disorders is itself 
evidence which tends to show that no claimed low back 
disorder, right shoulder disorder, left knee disorder or 
abdominal wall cyst disorder was incurred in service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic low back, right 
shoulder, left knee and abdominal wall cyst disorders while 
in service and that he now has the same conditions.  However, 
where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology is written information from the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  Furthermore, there is no medical evidence of record 
to establish a nexus between any in-service incident and any 
claimed disorder.  

In fact, both the private doctors and the VA doctors who have 
treated the appellant since 2002 have not mentioned any 
lumbar spine, right shoulder, left knee or abdominal wall 
problems.  These records are highly probative in comparison 
with the present recollections of the appellant as they were 
generated with a view towards medical diagnosis and 
treatment, as opposed to the appellant's current assertions 
made during an attempt to gain compensation benefits.  The 
former generally enjoys an increased reliability in the law 
and the Board presently so assigns such probative worth.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Based on the totality of the evidence of record, including 
the service treatment records and the reports of private and 
VA medical treatment, the Board finds that the preponderance 
of the evidence is against each one of the appellant's 
service connection claims.  The Board concludes that the 
weight of the "negative" evidence, principally in the form of 
the service treatment records (which do not document any 
claimed in-service chronic condition), private and VA medical 
evidence that the claimed disorders were not documented by 
2008 (nearly 40 years after service) and the lack of any 
competent  medical opinion finding some etiologic nexus 
between the claimed conditions and service exceeds that of 
the "positive" evidence of record, which basically amounts to 
the appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings is itself evidence which also 
strongly suggests that none of the claimed conditions is 
traceable to disease or injury in service.

Since the preponderance of the evidence is against each one 
of the appellant's four service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lumbar spine 
disorder, a right shoulder disorder, a left knee disorder and 
a lower abdominal wall cyst condition is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues of entitlement to 
service connection for PTSD and alopecia areata.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO has not yet advised the appellant of such information 
relating to effective dates and disability ratings; the 
appellant must be provided such notice.

Review of the appellant's service personnel records reveals 
that his military occupational specialty (MOS) was light 
vehicle driver while he was in Vietnam from April 1967 to 
April 1968.  It also appears that he was assigned to the 9th 
Supply and Transportation Battalion while he was in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The sufficiency of a 
stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

The appellant submitted a written statement, in August 2004, 
in which he described his stressors.  He reported that while 
he was in Vietnam his unit came under attacks with mortar 
rounds and artillery fire.  The appellant further indicated 
that such enemy action was experienced by his unit during the 
Tet Offensive.

These statements suggest possible application of the ruling 
of the United States Court of Appeals for Veterans Claims 
(Court) in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
where it was held that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  No action has been taken with Joint Service Records 
Research Center (JSRRC) to verify such artillery/mortar 
attacks.

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  In this case, no efforts 
have been undertaken to find the relevant records to document 
enemy attacks on the appellant's unit in Vietnam - even 
though the period of the Tet Offensive was specified for the 
mortar attacks on the appellant's unit.  The appellant should 
be offered an opportunity to provide additional specific 
information that would permit searches regarding his 
stressors.

Turning to the remaining claim, the appellant has not been 
afforded a VA examination for alopecia.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  In this case, the 
appellant has claimed entitlement to alopecia areata (loss of 
hair).  The appellant was diagnosed with this condition in 
service in September 1968, and he maintains that he currently 
has the condition.  Therefore, the Board finds that the duty 
to assist in this case requires that a VA medical examination 
should be obtained on remand.

These considerations require further gathering of military 
and medical records as well as investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that any one 
of the previously denied claims is 
granted.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
and treatment centers, private or 
government, where he has been treated for 
any psychiatric problems and/or hair loss 
problems since service.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured.  

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  The AMC/RO should also give the 
appellant another opportunity to provide 
any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of mortar or 
rocket attacks or other attacks (i.e., 
month and year); the locations of said 
attacks; the names of individuals injured 
or killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the PTSD claim.  The 
appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

5.  After waiting a sufficient period to 
receive the appellant's response regarding 
stressors, the AMC/RO should send a copy 
of the appellant's DD 214 and service 
personnel records with his unit assignment 
and a copy of this remand to the United 
States Army and Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency for verification of the 
alleged stressful events in service.  
Specifically, the AMC/RO should request 
unit histories and diaries for the months 
(broken into time periods that satisfy the 
requirements of JSRRC) when the appellant 
alleged exposure to mortar or rocket 
attacks.  

In particular, the JSRRC should be asked 
to verify that the 9th Supply and 
Transportation Battalion came under 
artillery or mortar attacks between 
January 15, 1968 to April 15, 1968.  If 
additional information is requested by 
JSRRC in order to verify a claimed 
stressor, the appellant should be notified 
of this.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
active service.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed, as should the appellant's 
killing of an intruder in his home 
twenty-some years ago.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the actually 
verified "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  All necessary special studies or 
tests including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes, to include the 
killing of a home intruder by the 
appellant approximately 20 years 
ago?  (It is not necessary that the 
exact causes--other than apparent 
relationship to some incident of 
service be delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (November 1966 to November 
1968)? and

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in November 1968? 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist must provide 
the rationale for the opinions provided.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA skin examination to determine the 
nature, onset date and etiology of any 
current hair loss and specifically to 
determine whether alopecia areata is 
present, and, if so, whether it is linked 
to the appellant's active service.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination and the examination 
report should reflect consideration of 
the appellant's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

In particular , the examiner should state 
whether alopecia is present, and if so, 
the type of alopecia present and the 
percentage of the scalp and/or rest of 
the body that is affected.  If alopecia 
areata is currently present, the examiner 
must state whether the appellant's 
current hair loss is at least as likely 
as not related to symptoms or signs he 
may have had in service (November 1966 to 
November 1968).

8.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If a report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

9.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issues on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the Court's holding 
in Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


